 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.2

AMENDMENT NO. 2 TO CONVERTIBLE DEBENTURE


THIS AMENDMENT NO. 2 TO CONVERTIBLE DEBENTURE (the “Amendment”) is made
effective as of the 4th day of May, 2009, by and between Microfluidics
International Corporation, a Delaware corporation (the “Company”), and Global
Strategic Partners, LLC , a Delaware limited liability company (the “Investor”).
 
 
R E C I T A L S
 
WHEREAS, the Company and Investor entered into a Debenture and Warrant Purchase
Agreement dated as of November 14, 2008 whereby the Investor purchased a
$5,000,000 convertible debenture (the “Debenture”);
 
WHEREAS, pursuant to that certain Amendment No. 1 to the Debenture and Note
Purchase Agreement and Amendment No. 1 to the Convertible Debenture dated as of
November 17, 2008 the Company and the Investor amended certain terms of the
Debenture; and
 
WHEREAS, the Company and the Investor would like to further amend the Debenture
as provided herein.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the Investor and the Company hereby agree that the Debenture shall be
amended as set forth herein, and the parties hereto further agree as follows:
 
1. Definitions.  Except as otherwise provided herein, capitalized terms used in
this Amendment shall have the meanings set forth in the Debenture.
 
2. Amendments.
 
2.1 Section 1 of the Debenture is hereby amended in its entirety to read as
follows:
 
“1.           Interest on the outstanding principal amount of this Convertible
Debenture (this “Debenture”) shall be computed on the basis of twelve 30-day
months in a 360-day year and shall be payable quarterly in arrears.  The
principal of this Debenture shall bear interest at the rate of nine percent (9%)
per annum, or if less, at the highest rate permitted by applicable law.  All
accrued but unpaid interest on the principal amount of this Debenture shall be
due and payable in cash on the first business day of each calendar quarter (each
an “Interest Payment Date”).  Notwithstanding the foregoing, the interest
payments due and payable on each of July 1, 2009, October 1, 2009 and January 4,
2010 shall be deferred (collectively, the “Deferred Payments”).  Interest shall
accrue on the outstanding Deferred Payments at the rate of nine percent (9%) per
annum, or if less, at the highest rate permitted by applicable law.  The
Deferred Payments and any interest accrued thereon shall be payable in eight
equal quarterly installments payable on the first day of such quarter beginning
on April 1, 2010 and continuing through January 2, 2012, as set forth on Exhibit
A, hereto. Payment of the Deferred Payments and any interest accruing thereon
shall be made in addition to any interest payment regularly due and payable on
such Interest Payment Date.”
 
2.2 Section 8 of the Debenture is hereby amended in its entirety to read as
follows:
 
Payment of the principal and interest on this Debenture shall be made in money
of the United States of America which at the time of payment is legal tender for
the payment of public and private debts, by wire transfer in immediately
available funds to the account set forth on Exhibit B hereto or such other
account as the Holder shall from time to time designate to the Issuer in
writing, or, if requested by the Holder, by certified or back cashier’s check
payable to the Holder, mailed to the Holder at the address set forth herein, or
such other address as shall be designated in writing by the Holder to the
Issuer.
 
2.3 Exhibit A, as attached hereto, is made a part of the Debenture and fully
incorporated therein.
 
2.4 Exhibit B, as attached hereto, is made a part of the Debenture and fully
incorporated therein.
 
3. Terms of Debenture.  Except as expressly modified hereby, all terms,
conditions and provisions of the Debenture shall continue in full force and
effect.
 
4. Conflicting Terms.  In the event of any inconsistency or conflict between the
Debenture, on the one hand, and this Amendment, on the other hand, the terms,
conditions and provisions of this Amendment shall govern and control.
 
5. Entire Agreement. This Amendment and the Debenture constitute the entire and
exclusive agreement between the parties with respect to the subject matter
hereof and thereof.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.
 
COMPANY:


Microfluidics International Corporation




By: /s/ Michael C. Ferrara           
Name: Michael C. Ferrara
Title: President and Chief Executive Officer




INVESTOR:


Global Strategic Partners, LLC




By: /s/ Bruce Wendel
Name: Bruce Wendel
Title: Authorized Person



 
 

--------------------------------------------------------------------------------

 

